eligibility date for the Arkansas conviction did not factor into the
sentencing court's decision; (3) counsel was not ineffective; and (4) Somee
failed to demonstrate prejudice. Our review of the record reveals that the
district court's factual findings are supported by substantial evidence and
are not clearly wrong, and Somee has not demonstrated that the district
court erred as a matter of law.   See Strickland v. Washington, 466 U.S.
668, 687 (1984) (establishing a two-part test for ineffective assistance of
counsel); Kirksey v. State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996)
(adopting test in Strickland); see also Means v. State, 120 Nev. 1001, 1012,
103 P.3d 25, 33 (2004) (petitioner must prove the facts underlying his
claims of ineffective assistance of counsel by a preponderance of the
evidence). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                        Gibbons


              )A=f        .J.                                         J.
Douglas                                   Saitta


cc: Chief Judge, Eighth Judicial District Court
     Hon. Sally Loehrer, Senior Judge
     Dayvid J. Figler
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2